
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.1


IRON MOUNTAIN INCORPORATED
Iron Mountain Incorporated 2002 Stock Incentive Plan
Restricted Stock Unit Agreement


        This Restricted Stock Unit Agreement and the associated grant award
information (the "Customizing Information"), which Customizing Information is
provided in written form or is available in electronic form from the
recordkeeper for the Iron Mountain Incorporated 2002 Stock Incentive Plan, as
amended and in effect from time to time (the "Plan"), is made as of the date
shown as the "Grant Date" in the Customizing Information (the "Grant Date") by
and between Iron Mountain Incorporated, a Delaware corporation (the "Company"),
and the individual identified in the Customizing Information (the "Recipient").
This instrument and the Customizing Information is collectively referred to as
the "Restricted Stock Unit Agreement."

WITNESSETH THAT:

        WHEREAS, the Company has instituted the Plan; and

        WHEREAS, the Compensation Committee (the "Committee") has authorized the
grant of restricted stock units ("RSUs") with respect to the Company's Common
Stock ("Stock") upon the terms and conditions set forth below and pursuant to
the Plan, a copy of which is incorporated herein;

        NOW, THEREFORE, in consideration of the premises and the mutual
covenants and agreements herein contained and for other good and valuable
consideration the receipt and adequacy of which are hereby acknowledged, the
Company and the Recipient agree as follows.

        1.    Grant.    Subject to the terms of the Plan and this Restricted
Stock Unit Agreement, the Company hereby grants to the Recipient that number of
restricted stock units ("RSUs") equal to the corresponding number of shares of
the Company's Stock (the "Underlying Shares") shown in the Customizing
Information under "Restricted Stock Units Granted."

        2.    Vesting.    If the Recipient remains in an employment, contractual
or other service relationship with the Company ("Relationship") as of a "Vesting
Date," as specified in the Customizing Information, and the Recipient as of such
date is not in violation of any confidentiality, inventions and/or
non-competition agreement with the Company, all or a portion, as applicable (the
"Incremental Amount," as specified in the Customizing Information), of the RSUs
shall vest on such date. For the avoidance of doubt, except as otherwise
provided pursuant to the terms of the Plan, if the Recipient's Relationship with
the Company is terminated by the Company or by the Recipient for any reason,
whether voluntarily or involuntarily, no RSUs granted pursuant to this
Restricted Stock Unit Agreement shall vest under any circumstances on and after
the date of such termination.

        For purposes of this Section 2, the term "Company" refers to the Company
and all Subsidiaries.

        3.    Dividends.    A Recipient shall be credited with dividend
equivalents equal to the dividends the Recipient would have received if the
Recipient had been the actual record owner of the Underlying Shares on each
dividend record date on or after the Grant Date and through the date the
Recipient receives a settlement pursuant to Section 4 below (the "Dividend
Equivalent"). If a dividend on the Stock is payable wholly or partially in
Stock, the Dividend Equivalent representing that portion shall be in the form of
additional RSUs, credited on a one-for-one basis. If a dividend on the Stock is
payable wholly or partially in cash, the Dividend Equivalent representing that
portion shall also be in the form of cash and a Recipient shall be treated as
being credited with any cash dividends, without earnings, until settlement
pursuant to Section 4 below. If a dividend on Stock is payable wholly or
partially in other than cash or Stock, the Committee may, in its discretion,
provide for such Dividend Equivalents with respect to that portion as it deems
appropriate under the circumstances. Dividend Equivalents shall be subject to
the same terms and conditions as the RSUs originally awarded pursuant to this
Restricted Stock Unit Agreement, and they shall vest (or, if applicable, be
forfeited) as if they had

--------------------------------------------------------------------------------



been granted at the same time as the original RSU award. Dividend Equivalents
representing the cash portion of a dividend on Stock shall be settled in cash.

        4.    Delivery of Underlying Shares or Cash Settlement.    With respect
to any RSUs that become vested RSUs as of a Vesting Date pursuant to Section 2,
the Company shall issue and deliver to the Recipient as soon as practicable
following the applicable Vesting Date (a) the number of Underlying Shares equal
to the number of RSUs vesting on that date or an amount of cash equal to the
Fair Market Value, as defined in the Plan, of such Underlying Shares as of that
date (or such later delivery date, if applicable) and (b) the amount (and in the
form) due with respect to the Dividend Equivalents applicable to such Underlying
Shares. Whether Underlying Shares, or the cash value thereof, shall be issued or
paid at settlement shall be determined based on the "Form of Settlement"
specified in the Customizing Information.

        Any shares issued pursuant to this Restricted Stock Unit Agreement shall
be issued, without issue or transfer tax, by delivering a stock certificate or
certificates for such shares out of theretofore authorized but unissued shares
or treasury shares of its Stock as the Company may elect; provided, however,
that the time of such delivery may be postponed by the Company for such period
as may be required for it with reasonable diligence to comply with any
applicable requirements of law. Notwithstanding the prior sentence, delivery of
Underlying Shares shall be made, or the amount of cash equivalent thereto shall
be paid, only if the required purchase price designated as the "Purchase Price"
shown in the Customizing Information per underlying RSU is paid to the Company.
Such payment may be made either (i) by means of payment acceptable to the
Company in accordance with the terms of the Plan or (ii) by a reduction in the
number of shares of Stock, valued at its Fair Market Value, issued hereunder or
by a reduction in the amount of cash paid equal in each case to the aggregate
Purchase Price due. If the Recipient fails to pay for or accept delivery of all
of the shares, the right to shares of Stock provided pursuant to this RSU may be
terminated by the Company.

        5.    Withholding Taxes.    The Recipient hereby agrees, as a condition
of the award of RSUs, to provide to the Company an amount sufficient to satisfy
the Company's obligation to withhold federal, state, local and other taxes
arising by reason of the issuance, vesting or settlement of RSUs and Dividend
Equivalents (the "Withholding Amount"), if any, by (a) authorizing the Company
and/or any Subsidiary to withhold the Withholding Amount from the Recipient's
cash compensation or (b) remitting the Withholding Amount to the Company in
cash; provided, however, that to the extent that the Withholding Amount is not
provided by one or a combination of such methods, the Company may at its
election withhold from the Underlying Shares and Dividend Equivalents that would
otherwise be delivered that number of shares (and/or cash) having a Fair Market
Value on the date of vesting sufficient to eliminate any deficiency in the
Withholding Amount; and provided, further, that the Fair Market Value of Stock
withheld shall not exceed an amount in excess of the minimum required
withholding.

        6.    Non-assignability of RSUs and Dividend Equivalents.    RSUs and
Dividend Equivalents shall not be assignable or transferable by the Recipient
except by will or by the laws of descent and distribution or as permitted by the
Committee in its discretion pursuant to the terms of the Plan. During the life
of the Recipient, delivery of shares of Stock or payment of cash as settlement
of RSUs and Dividend Equivalents shall be made only to the Recipient, to a
conservator or guardian duly appointed for the Recipient by reason of the
Recipient's incapacity or to the person appointed by the Recipient in a durable
power of attorney acceptable to the Company's counsel.

        7.    Compliance with Securities Act; Lock-Up Agreement.    The Company
shall not be obligated to sell or issue any Underlying Shares or other
securities in settlement of RSUs and Dividend Equivalents hereunder unless the
shares of Stock or other securities are at that time effectively registered or
exempt from registration under the Securities Act and applicable state
securities laws. In the event shares or other securities shall be delivered that
shall not be so registered, the Recipient hereby

2

--------------------------------------------------------------------------------



represents, warrants and agrees that the Recipient will receive such shares or
other securities for investment and not with a view to their resale or
distribution, and will execute an appropriate investment letter satisfactory to
the Company and its counsel. The Recipient further hereby agrees that as a
condition to the settlement of RSUs and Dividend Equivalents, the Recipient will
execute an agreement in a form acceptable to the Company to the effect that the
shares shall be subject to any underwriter's lock-up agreement in connection
with a public offering of any securities of the Company that may from time to
time apply to shares held by officers and employees of the Company, and such
agreement or a successor agreement must be in full force and effect.

        8.    Legends.    The Recipient hereby acknowledges that the stock
certificate or certificates evidencing shares of Stock or other securities
issued pursuant to any settlement of an RSU or Dividend Equivalent hereunder may
bear a legend setting forth the restrictions on their transferability described
in Section 7 hereof, if such restrictions are then in effect.

        9.    Rights as Stockholder.    The Recipient shall have no rights as a
stockholder with respect to any RSUs, Dividend Equivalents or Underlying Shares
until the date of issuance of a stock certificate for Underlying Shares and any
Dividend Equivalents. Except as provided by Section 3, no adjustment shall be
made for any rights for which the record date is prior to the date such stock
certificate is issued, except to the extent the Committee so provides, pursuant
to the terms of the Plan and upon such terms and conditions it may establish.

        10.    Termination or Amendment of Plan.    The Board may terminate or
amend the Plan at any time. No such termination or amendment will affect rights
and obligations under this Restricted Stock Unit Agreement, to the extent it is
then in effect.

        11.    Effect Upon Employment and Performance of Services.    Nothing in
this Restricted Stock Unit Agreement or the Plan shall be construed to impose
any obligation upon the Company or any Subsidiary to employ or utilize the
services of the Recipient or to retain the Recipient in its employ or to engage
or retain the services of the Recipient.

        12.    Time for Acceptance.    Unless the Recipient shall evidence
acceptance of this Restricted Stock Unit Agreement by electronic or other means
prescribed by the Committee within thirty (30) days after its delivery, the RSUs
and Dividend Equivalents shall be null and void (unless waived by the
Committee).

        13.    Right of Repayment.    In the event that the Recipient accepts
employment with or provides services for a competitor of the Company within two
(2) years after any settlement of RSUs and Dividend Equivalents hereunder, the
Recipient shall pay to the Company an amount equal to the excess of the Fair
Market Value of the Underlying Shares as of the date of settlement (whether
settled in cash or Stock) over the Purchase Price, if any, paid (or deemed paid)
together with the value of any Dividend Equivalents; provided, however, that the
Committee in its discretion may release the Recipient from the requirement to
make such payment, if the Committee determines that the Recipient's acceptance
of such employment or performance of such services is not inimical to the best
interests of the Company. The Company may deduct the amount of payment due under
the preceding sentence from any compensation or other amount payable by the
Company to the Recipient. For purposes of this Section 13, the term "Company"
refers to the Company and all Subsidiaries.

        14.    Section 409A of the Internal Revenue Code.    The RSUs and
Dividend Equivalents granted hereunder are intended to avoid the potential
adverse tax consequences to the Recipient of Section 409A of the Code, as
defined in the Plan, and the Committee may make such modifications to this
Agreement as it deems necessary or advisable to avoid such adverse tax
consequences.

3

--------------------------------------------------------------------------------



        15.    General Provisions.    

        (a)    Amendment; Waivers.    This Restricted Stock Unit Agreement,
including the Plan, contains the full and complete understanding and agreement
of the parties hereto as to the subject matter hereof, and except as otherwise
permitted by the express terms of the Plan and this Restricted Stock Unit
Agreement, it may not be modified or amended nor may any provision hereof be
waived without a further written agreement duly signed by each of the parties;
provided, however, that a modification or amendment that does not materially
diminish the rights of the Recipient hereunder, as they may exist immediately
before the effective date of the modification or amendment, shall be effective
upon written notice of its provisions to the Recipient. The waiver by either of
the parties hereto of any provision hereof in any instance shall not operate as
a waiver of any other provision hereof or in any other instance. The Recipient
shall have the right to receive, upon request, a written confirmation from the
Company of the Customizing Information.

        (b)    Binding Effect.    This Restricted Stock Unit Agreement shall
inure to the benefit of and be binding upon the parties hereto and their
respective heirs, executors, administrators, representatives, successors and
assigns.

        (c)    Fractional RSUs, Underlying Shares and Dividend
Equivalents.    All fractional Underlying Shares and Dividend Equivalents
settled in Stock resulting from the application of the Vesting Schedule or the
adjustment provisions contained in the Plan shall be rounded down to the nearest
whole share. If cash in lieu of Underlying Shares is delivered at settlement, or
Dividend Equivalents are settled in cash, the amount paid shall be rounded down
to the nearest penny.

        (d)    Governing Law.    This Restricted Stock Unit Agreement shall be
governed by and construed in accordance with the laws of the Commonwealth of
Massachusetts, without regard to the principles of conflicts of law.

        (e)    Construction.    This Restricted Stock Unit Agreement is to be
construed in accordance with the terms of the Plan. In case of any conflict
between the Plan and this Restricted Stock Unit Agreement, the Plan shall
control. The titles of the sections of this Restricted Stock Unit Agreement and
of the Plan are included for convenience only and shall not be construed as
modifying or affecting their provisions. The masculine gender shall include both
sexes; the singular shall include the plural and the plural the singular unless
the context otherwise requires. Capitalized terms not defined herein shall have
the meanings given to them in the Plan.

        (f)    Data Privacy.    By entering into this Restricted Stock Unit
Agreement and except as otherwise provided in any data transfer agreement
entered into by the Company, the Recipient: (i) authorizes the Company, and any
agent of the Company administering the Plan or providing Plan recordkeeping
services, to disclose to the Company such information and data as the Company
shall request in order to facilitate the administration of the Plan; (ii) waives
any data privacy rights the Recipient may have with respect to such information;
and (iii) authorizes the Company to store and transmit such information in
electronic form. For purposes of this Section 15(f), the term "Company" refers
to the Company and each of its Subsidiaries.

        (g)    Notices.    Any notice in connection with this Restricted Stock
Unit Agreement shall be deemed to have been properly delivered if it is
delivered in the form specified by the Committee as follows:

    To the Recipient:   Last address provided to the Company
 
 
To the Company:
 
Iron Mountain Incorporated
745 Atlantic Avenue
Boston, Massachusetts 02111
Attn: Chief Financial Officer


        (h)    Version Number.    This document is Version 3 of the Iron
Mountain Incorporated 2002 Stock Incentive Plan Stock Restricted Stock Unit
Agreement.

4

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.1



IRON MOUNTAIN INCORPORATED Iron Mountain Incorporated 2002 Stock Incentive Plan
Restricted Stock Unit Agreement
